             Case 3:19-cv-06043-RBL Document 17 Filed 11/08/19 Page 1 of 3



 1                                                   THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA

 9   JIUSAN GROUP TIANJIN SOYA SCIENCE AND                     IN ADMIRALTY
     TECHNOLOGY CO. LTD., a Chinese corporation,
10                                                             No. 3:19-cv-06043-RBL
                                     Plaintiff,
11                                                             ORDER GRANTING PLAINTIFF’S EX
                                v.                             PARTE AND EMERGENCY MOTION
12                                                             TO ALLOW CARGO HANDLING,
     ANGELAKOS LTD., ANGELAKOS (HELLAS)                        REPAIRS, AND MOVEMENT OF THE
13   S.A., HISPANIA GRAECA SHIPPING LTD.,                      VESSEL
     AFRICA GRAECA SHIPPING LTD.,
14
                                     Defendant(s).
15

16             THIS COURT upon the Motion of Plaintiff Jiusan Group Tianjin Soya Science and

17   Technology Co., Ltd., to allow cargo handling, repairs, and movement of the M/V AFRICA

18   GRAECA (IMO NO. 9221621) (“the Vessel”), requesting issuance of an order, and the Court

19   finding that the conditions set forth in Local Rule 135(d) and good cause exist, now

20   therefore, it is hereby:

21             ORDERED that Plaintiff’s motion is granted, that the Vessel is permitted to conduct

22   normal operations while under Rule B attachment, including fueling, loading, discharging,

23


     ORDER GRANTING PLAINTIFF’S EX PARTE AND EMERGENCY                            Le Gros Buchanan
     MOTION TO ALLOW CARGO HANDLING, REPAIRS, AND                                      & Paul
                                                                                     4025 Delridge way sw
     MOVEMENT OF THE VESSEL – Page 1                                                        SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
     {00001-00562683;1}
                                                                                          (206) 623-4990
             Case 3:19-cv-06043-RBL Document 17 Filed 11/08/19 Page 2 of 3



 1   cargo handling, repairs, and vessel movement within the District, but at the risk and expense

 2   of the Vessel’s interests; and it is further

 3             ORDERED that the substitute custodian Marine Lender Services, LLC shall ensure

 4   that the operations of the Vessel conducted are normal port operations, i.e., normal cargo

 5   operations, both discharging and loading, repair work, fueling, and vessel movement, and

 6   that the Vessel always remains within the waters of the District, unless and until otherwise

 7   ordered by the Court; and it is further

 8             ORDERED that, should Plaintiff be for some reason called to pay for the costs of said

 9   normal operations of the Vessel in the first instance while the Vessel is under Rule B

10   attachment, those costs shall constitute expenses that are custodial egis and administrative

11   expenses herein.

12             SO ORDERED ON this 8th day of November, 2019.
13

14

15

16
                                                           A
                                                           Ronald B. Leighton
                                                           United States District Judge
17

18

19

20

21

22

23


     ORDER GRANTING PLAINTIFF’S EX PARTE AND EMERGENCY                              Le Gros Buchanan
     MOTION TO ALLOW CARGO HANDLING, REPAIRS, AND                                        & Paul
                                                                                       4025 Delridge way sw
     MOVEMENT OF THE VESSEL – Page 2                                                          SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
     {00001-00562683;1}
                                                                                            (206) 623-4990
             Case 3:19-cv-06043-RBL Document 17 Filed 11/08/19 Page 3 of 3



 1   Presented by:

 2   LE GROS BUCHANAN & PAUL

 3   s/ Eric R. McVittie
     s/ Daniel J. Park
 4   s/ Mary C. Butler
     Eric R. McVittie, WSBA # 20538
 5   Daniel J. Park, WSBA # 43748
     Mary C. Butler, WSBA #44855
 6   4025 Delridge Way SW, Suite 500
     Seattle, WA 98106-1271
 7   Phone: (206) 623-4990
     Fax: (206) 467-4828
 8   Email: emcvittie@legros.com,
     mbutler@legros.com
 9
     Attorneys for Plaintiff Jiusan Group Tianjin
10   Soya Science and Technology Co. Ltd.

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PLAINTIFF’S EX PARTE AND EMERGENCY               Le Gros Buchanan
     MOTION TO ALLOW CARGO HANDLING, REPAIRS, AND                         & Paul
                                                                        4025 Delridge way sw
     MOVEMENT OF THE VESSEL – Page 3                                           SUITE 500
                                                                    SEATTLE, WASHINGTON 98106-1271
     {00001-00562683;1}
                                                                             (206) 623-4990
